Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Subsequent to discussions with Applicant, amended claims were filed on 1/13/2022.  

Claims 1, 5, 6, 8-12, 16-26 are pending and are examined together in view of rejoinder of previously withdrawn claims.  

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brian Hubbard on 1/14/2022.
REPLACE	Claim 1, 
“ 
    PNG
    media_image1.png
    101
    626
    media_image1.png
    Greyscale
” 
	WITH -- 
    PNG
    media_image2.png
    20
    281
    media_image2.png
    Greyscale
.--
DELETE	Claim 5 and claim 8
DELETE 	Claim 16, numbered page 3 of 6, 
“
    PNG
    media_image3.png
    70
    577
    media_image3.png
    Greyscale
” 
DELETE	Claim 17


The closest art is found in US 20210363104, see [0008]
See Timmins, Expert Opin Ther Pat. 2014 October, 24(10): 1067–1075 cited in EXIN 1/11/2022.
Method for making compound of claim 23 is not exemplified in disclosure. However, it is deemed enabled because methods such as reductive amination are conceivable by one of skill in the art.   
Claims 1, 6, 9-12, 16, 18-26 are allowable pending applicants response to the following: 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 9-12, 16, 18-26 provisionally are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of copending Application No. 17320155 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because [ 4 ].
Base claim 1 of 17320155 
    PNG
    media_image4.png
    53
    670
    media_image4.png
    Greyscale

Also see dependent claim 3. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6, 9-12, 16, 18-26 provisionally are rejected on the ground of nonstatutory double patenting as being unpatentable over method of making claims 1-15, 21-27 and withdrawn product claims 16-20 of copending Application No. 17412828 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant method of making claims 16-20 and conflicting claims overlapping essential chemistry steps of making the instant product claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Note: 
The double patenting rejection is due to 
1. rejoinder of previously withdrawn claims.
2. recent intimation to guideline with regards to claims in copending applications regardless of filing date.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625